In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1504V
                                     Filed: October 5, 2018
                                         UNPUBLISHED


    ANTHONY D. MADDOX,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On November 14, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on November 25, 2013. Petition at 1.
On June 4, 2018, the undersigned issued a decision awarding compensation to
petitioner based on the respondent’s proffer. (ECF No. 46).

       On July 16, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 51). Petitioner requests attorneys’ fees in the amount of $34,094.00 and attorneys’
costs in the amount of $1,926.45. Id. at 1. In compliance with General Order #9,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 51-8). Thus, the total amount requested is $36,020.45.

        On July 27, 2018, respondent filed a response to petitioner’s motion. (ECF No.
52). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

       I.     Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs.§
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engaged in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.


                                             2
          II.     Discussion

                  A. Hourly Rates

        Petitioner is requesting the following hourly rates: Randall Knutson $295 per hour
for work performed from 2015 – 2016 and $365 for work performed from 2017 – 2018.
For Wade Abed, II, $250 per hour for work performed through 2017. For the paralegals,
$75 per hour for work performed from 2015 – 2016 and $130 per hour for work
performed from 2017 – 2018. The undersigned notes that the requested rates are
within the appropriate ranges of experience3 of this court’s Attorneys’ Hourly Rate Fee
Schedule4 and awards them in full. See McCulloch v. Health and Human Services, No.
09–293V, 2015 WL 5634323, at *17 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) (stating the
following factors are paramount in deciding a reasonable forum hourly rate: experience
in the Vaccine Program, overall legal experience, the quality of work performed, and the
reputation in the legal community and community at large).

                  B. Unnecessary Travel

        Upon review of the records, attorney Wade H. Abed billed 4.85 hours for in travel
to the “SSDI Office”. (ECF No. 51-4 at 4 – 5). It is the attorney’s obligation to determine
the reasonableness of the time charged and the necessity to the case. In Young, the
undersigned found that time billed by petitioner’s counsel for non-hearing related travel
was not justified and deemed unreasonable and excessive absent further explanation.
Young v. Sec’y of Health & Human Servs., 05-0207V, 2018 WL 2225057 at *5 (Fed. Cl.
Spec. Mstr. Apr. 20, 2018). Petitioners have not provided an explanation as to why is
was necessary for Mr. Abed to personally travel to the SSDI office to collect any
documents or other relevant information. The undersigned shall reduce the request
for attorney’s fees by $606.255, the total amount of the time spent in regards to travel
to the SSDI office.

          III.    Attorney Costs

      Petitioner requests a total of $1,926.45 in attorney’s costs which includes
charges for medical records, travel expenses and shipping costs. (ECF No. 51-4 at 15-

3Randall Knutson had 23 years of experience as of 2015, 24 years as of 2016, 25 years as of 2017 and
26 years as of 2018. (ECF No. 51-1 at 1). Wade Abed II had 6 years of experience as of 2017.
Minnesota State Bar Association Member Directory.
4
 These rates are derived from the undersigned’s application of the OSM Attorneys’ Forum Hourly Rate
Schedules for 2015-2016 and 2017 available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914. The undersigned incorporates by reference all of the explanatory
notes contained in these rate schedules. See also McCulloch v. Sec’y Health & Human Servs., 09-293V,
2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

5   This amount consists of 4.85 hours at the rate of $125 per hour.

                                                      3
16). The undersigned notes that the receipt dated November 4, 2016 listed as “Lolo’s –
meal expense for Chattanooga trip” is for a bloody mary, tax and tip. While the
undersigned will provide reasonable reimbursement for Petitioner’s meals while
traveling for a hearing, “[t]he Vaccine Program does not reimburse for alcoholic
beverages.” Schmidt v. Sec’y of HHS, No. 11-620V, 2017 U.S. Claims LEXIS 39, at *8
(Fed. Cl. Spec. Mstr. Jan. 4, 2017) (deducting the costs of the beer and accompanying
tax from Petitioner’s meal); Bhuiyan v. Sec’y of HHS, No. 05-1269V, 2015 U.S. Claims
LEXIS 548, at *23 (Fed. Cl. Spec. Mstr. Apr. 16, 2015). Thus, the total cost for this
receipt will be deducted and the request for attorney’s costs is reduced by $16.37.

        IV.     Conclusion

      Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $35,397.836 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Randall G. Knutson.

        The clerk of the court shall enter judgment in accordance herewith.7

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




6This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

7 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4